Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

a generating unit that generates terminal capability information, a transmitting unit that transmits the generated terminal capability information and a receiving unit that receives an uplink scheduling allocation from the base station apparatus in claim 1.

a management unit that requests terminal capability information, a receiving unit that receives the requested terminal capability information from the user equipment, and a transmitting unit that transmits an uplink scheduling allocation in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Note: The support for the corresponding structure of each unit appears to be found in ¶82 (may be implemented by a control program stored in the storage device 1002 and executed by the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2015/0327107 (hereinafter Kim), in view of Jung et al. US 2013/0044621 (hereinafter Jung).

Regarding claim 1, Kim teaches a User equipment for communicating with a base station apparatus [Kim, Figure 5, Step 502 and also see ¶74], the user equipment comprising: 
a generating unit that generates terminal capability information including information indicating an uplink band combination [Kim, Figure 8, Element 845 (the UE generates UE capability information comprising band combination information, Dual Connectivity (DC) capability information, etc.) which 
 information indicating whether simultaneous transmissions in the uplink band combination are allowed (The UE Capability information includes information indicating which UL band combinations the UE is capable of supporting CA simultaneous transmissions in order to notify the eNB which UL band combinations are allowed for simultaneous UL transmissions [Kim, ¶120-¶121]; and 
a transmitting unit that transmits the generated terminal capability information to the base station apparatus (The UE transmits the generated terminal capability information to the eNB in step 845 [Figure 8, 845, ¶121]); and 
a receiving unit that receives an uplink scheduling allocation from the base station apparatus, wherein the user equipment executes the simultaneous transmissions in the uplink band combination based on the uplink scheduling allocation (the RRC connection reconfiguration messages is received from the eNB by the UE which comprises the scheduling allocation from the eNB upon which the UE is to perform simultaneous CA transmissions in the UL band combinations to the eNBs a steps 860 [Kim, ¶121-¶122, ¶202 and also see ¶54]), but it does not teach information indicating maximum sensitivity degradation when the simultaneous transmissions are executed in the uplink band combination.
However, Jung teaches information indicating maximum sensitivity degradation when the simultaneous transmissions are executed in the uplink band combination (Jung ¶76 teaches the UE can determine information comprising the maximum degradation due to intermodulation distortion interference and send the information to the base station in a report. It is also noted that ¶60 of Jung teaches CA band combinations for UE transmissions are determined in addition to resource blocks that may be affected by interference/intermodulation distortion as described in ¶61-¶64)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim, indicating a communication system comprising a UE and 

Regarding claim 6, Kim teaches a base station apparatus for communicating with user equipment [Kim, Figure 5, Step 502 and also see ¶74], the base station apparatus comprising: 
a management unit that requests terminal capability information [Kim, Figure 8, Step 840 (UE Capability Enquiry)] including information indicating whether simultaneous transmissions are allowed in an uplink band combination [Kim, Figure 8, 840-845 (requesting a response including band combination information)]; 
a receiving unit that receives the requested terminal capability information from the user equipment (The base station receives the transmission of the UE which transmitted the generated terminal capability information to the eNB in step 845 [Figure 8, 845, ¶121]); and 
a transmitting unit that transmits an uplink scheduling allocation determined based on the terminal capability information to the user equipment, wherein the base station apparatus executes simultaneous receptions in the uplink band combination based on the uplink scheduling allocation (based on the UE capability information, the RRC connection reconfiguration message is determined and transmitted from the eNB is received by the UE which comprises the scheduling allocation from the eNB upon which the UE is to perform simultaneous CA transmissions in the UL band combinations to the eNB for reception at steps 860 [¶121-¶122, ¶202 and also see ¶54]), but it does not teach information 
However, Jung teaches information indicating maximum sensitivity degradation when the simultaneous transmissions are executed in the uplink band combination (Jung ¶76 teaches the UE can determine information comprising the maximum degradation due to intermodulation distortion interference and send the information to the base station in a report. It is also noted that ¶60 of Jung teaches CA band combinations for UE transmissions are determined in addition to resource blocks that may be affected by interference/intermodulation distortion as described in ¶61-¶64)]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kim, indicating a communication system comprising a UE and base station participating in carrier aggregation dual connectivity transmissions using resources allocated to the UE for communication based on the UE capability information, in combination with the teachings Jung, indicating that the UE capability information may also include information indicating the maximum sensitivity degradation when simultaneous transmissions are being executed. The resulting benefit of the combination would have been the ability to assist in avoidance or reduction of self-interference caused by harmonic distortion, inter-modulation (IM) distortion, or receiver images in carrier aggregation wireless communication terminals. 


Regarding claim 2, Kim, in veiw of Jung teaches the user equipment according to claim 1, wherein the terminal capability information includes only one item of the information indicating the maximum sensitivity degradation in the user equipment. (Jung ¶76 teaches the UE can determine information comprising the maximum degradation due to intermodulation distortion interference and send the information to the base station in a report.) It is also noted that based on the design choice any 

Regarding claim 3, Kim, in view of Jung teaches the user equipment according to claim 2, wherein the information indicating the maximum sensitivity degradation is included in the terminal capability information including information indicating maximum sensitivity degradation when the user equipment executes simultaneous transmissions in each of corresponding one or more uplink band combinations (shown in Figure 1 of Jung ¶5-¶6, ¶9 (Various methods have been developed to reduce the self-interference caused by intermodulation of uplink signals (bands 4 and 17) simultaneously transmitted from two different radio access technologies ( RAT). ) and also see Jung, ¶48 & ¶76  (The cellular wireless terminal performs measurements on a serving cell related to received signal strength/quality such as reference signal received power (RSRP), reference signal received quality (RSRQ), and received signal strength indicator (RSSI), and evaluates channel quality indications (CQI) for downlink subframes. If the self-interference significantly degrades an operating SINR and RSRQ of a potential victim cell and/or the received signal power from the victim cell is lower than a threshold (low RSRP is likely for cell-edge UEs), then the schedulable downlink resource blocks (RB) on the victim cell will be very limited and it may be better not to activate both the victim cell and aggressor cell simultaneously...With the estimated suppression capability, UE can predict worst and typical RSRQ degradation and send several RSRQ offset values such as a typical degradation and a maximum degradation in the measurement reports.) This maximum degradation in the report is interpreted as the 

Regarding claim 4, Kim, in view of Jung teaches the user equipment according to claim 3, wherein the uplink band combination is associated with a plurality of items of information representing the maximum sensitivity degradation, and wherein, for each uplink band combination , information indicating one of the plurality of items of the information representing the maximum sensitivity gradation is included in the terminal capability information (in the case of the uplink band combination as set forth in ¶5-¶6 of Jung, the associated plurality of items of information representing the maximum sensitivity degradation included in the terminal capability information is shown as the related RSRQ, RSSI and CQI and respective threshold (maximum/worst acceptable measurement) as per ¶48 and ¶76 of Jung)). 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467